Title: To Benjamin Franklin from d’Ogny: Proposed Franco-American Postal Treaty, [c. 25 May 1784]
From: Ogny, Claude-Jean Rigoley, baron d’
To: Franklin, Benjamin



Under cover of the May 25 letter immediately above, the baron d’Ogny sent Franklin a thirteen-page “Projet de Traité pour la Correspondance des Lettres entre l’Office des Postes de France et celui des Etats Unis de l’Amérique Septentrionale.” The text published below is Franklin’s translation of that document, which he may have prepared in anticipation of the meeting that d’Ogny had proposed. Franklin, like d’Ogny, wrote the articles in the right-hand column of each page and left blank the left side of the page for comments and revisions. With the one exception noted below, neither man’s version has anything written in those blank columns, and the texts contain no alterations, leaving us to wonder whether they ever met to discuss the articles.
It is possible that they did not. The issue of a postal treaty was raised again the following spring, at the urging of St. John de Crèvecœur, who wrote to d’Ogny from America. D’Ogny approached Vergennes, who agreed that it would be desirable to conclude a postal convention with the United States. On May 10, 1785, d’Ogny sent Vergennes a text that was identical to the one he had sent to Franklin in 1784. Vergennes forwarded it to Marbois, the French chargé d’affaires in Philadelphia, on July 19, with instructions to send it to

Secretary for Foreign Affairs John Jay. D’Ogny evidently also discussed the draft treaty with Thomas Jefferson shortly before Franklin left Paris. It seems he told Jefferson—or Jefferson understood him to say—that he had given Franklin a proposed postal convention to be submitted to Congress. Franklin, when questioned on the matter, told Jefferson that “he did not recollect any such draught having been put into his hands.” Jefferson related this exchange to Jay, advising him of the arrangement that the French were proposing.
When Jay and Postmaster General Ebenezer Hazard examined the French plan, they decided that several points would be difficult or unworkable, including the provision that all postage on ordinary mail sent from the United States had to be calculated in French currency. In March, 1786, with the approval of Congress, Jay submitted a counterproposal to the French chargé d’affaires in New York. The negotiations foundered thereafter, and the treaty was never concluded.



[c. May 25, 1784]

Plan of a Treaty for the Management of Letters between the General Post-Office of France, and that of the United States of America.— per M. D’Ogny
Articles of Agreement made for the Carrying and Transporting of Letters, Dispatches, & Pacquets sent from France to New York for the U.S. of Ama. and of Letters &c. sent from N York for France;— between [blank] authorised for that purpose by [blank] of the one Part, and [blank] duly authorised on the other Part; who have agreed to the Articles following.

Article 1.
That there shall be maintain’d a good, firm, & mutual Correspondence, on both sides, for sending, receiving & distributing Letters, Dispatches and Pacquets.



Article 2.
That the Letters, &c of France and those of Foreign Countries passing thro’ France, for any Part of the U.S. shall be managed & sent at the Charge of the French Post Office only, both by Land in France and by the King’s Pacquet Boats from L’Orient to N York once a Month, which are on their Arrival to deliver the Mails containing the said Letters to the Post Office of the U.S. of Ama. at N York for which the Officer of the said Post-Office shall give his Receipt to the Captain of the Pacquet Boat in presence of the Consul of France or of the Agent of the Pacquet Boats, with whom the said Office at New York shall examine and ascertain the Number of Letters, whether single double treble or Pacquets valued by the Ounce contain’d in each Mail, excepting only the Letters & Pacquets which shall be countersigned by the Ministers of France or others who have the Right of Franking, of which Letters and Packets there shall be formed a separate Parcel, to be put into the Mail by the Post Office at L’Orient.


Article 3.
The Director of the Posts at L’Orient shall send with the said Mails of Letters, a Bill signed by him, dated the Day of their Departure, directed to the Post Office of New York; which Bill shall express not only the Number of Letters contain’d, distinguish’d as single double, treble, Packets, & their Weight, but also the Value of the Postage to N York, in French Money, mark’d on the said Letters of each sort, and the Amount of the whole.


Article 4.
The Post-Office of the U.S. at N York is to engage, after the Verification of the said Bill, to be accountable to the Post-Office of France for the Amount of each of the said Mails of charged Letters, and to cause them to be distributed according to their destinations; adding to the Rates marked on them the additional Charges accruing for their port and Distribution throughout the thirteen United States.


Article 5.
In Case the said Post Office at New York shall find Errors in the Bill and as aforesaid with the Letters from L’Orient, it

is agreed that on informing the French Office thereof by the first Packet after the Reception of the Mail, the said Errors shall be rectified, so that the Post Office of New York shall not be obliged to account with that of France, for more than the Amount of what was really found in each Mail.


Article 6.
It is also agreed that the Countersigning (or Franking) of French Letters, which were therefore not charged when sent from L’Orient shall not be understood to frank the said Letters, except for their Port in France and across the Seas.


Article 7.
All the Letters which shall be delivered on the Part of the French Office to that of the said U.S. and which shall fall under the denomination of dead Letters without having been opened, shall be retaken by the French Office at the Rates they were delivered, the Office of New York returning them every Six Months.


Article 8.
In like Manner the Letters and Dispatches from all Parts of the U.S. of America for France shall be managed & forwarded by & at the Expence of the Post Office of the U.S. till their Arrival at New York, and from N. York at the Expence of the Office of France, as well in respect of the Pacquet Postage to L’Orient as of the Land Postage from thence to the different Parts of France. The Mails which shall contain the said Letters receiv’d from the Post Office of New York by the Captain of each Pacquet Boat ready to depart for L’Orient, are to be delivered immediately on his Arrival to the Postmaster of the said Place, who shall give his Receipt to the said Captain, in presence of the Agent for the Pacquet Boats, with whom shall be ascertain’d the Number of Letters valu’d as single, double, triple or Pacquets by the ounce, contain’d in each Mail.


Article 9.
The said Post Office at New York shall send with the Letters of each Mail, a Bill signed, dated the Day of Departure, and

addressed to the Post Office at L’Orient, which Bill like that from L’Orient to N York, shall express not only the Number of Letters distinguish’d as single, double, treble & Pacquets, but also the Amount of the whole Charge in French Money and not otherwise which shall be put on the said Letters of each kind for their Postage to New York only, & a general Account of the Total of said Charges.


Article 10.
The Post Office at L’Orient is engaged, after Verification made of the said Bill, to be accountable to the Office of the U.S. of America at New York for the Amount of the said Letters & Packets as charged in America, and to distribute them in France, adding to the American Charges those of France for the Post of said Letters from New York to the Places of their Destination.


Article 11.
It is agreed that the Clause inserted in Article 5 of this Treaty relative to Errors which may be found in the Amount of Letters sent from France to New York, shall be exactly the same respecting Errors that may be found in the Amount of Letters sent from New York to L’Orient where the Verification is to be made.


Article 12.
It is also agreed as in the 7th Article, that all the Letters which have been charged in Account by the Office of New York to that of France & which shall become dead Letters without having been opened shall be retaken by the Office of the U.S. at the Rates they had been charged, the French Office returning them to New York every Six Months.


Art. 13.
It is also agreed on both sides that all the Letters and Pacquets that are sent reciprocally, shall be exactly stamp’d in a legible manner on the Superscription with the Name of the Place where they shall be written, and the Figures of the Rates at which they shall be charged shall express Sols or Livres tournois. [Franklin’s note in the margin: Difficult]



Art. 14.
The Accounts between the two Offices shall be rendered every six Months, by the Office that shall find itself indebted to the other, who having verified the said Accounts & allowed them to be just, shall settle them; after which, the Ballance due to the said Office shall be paid to the Person authorised to receive the same.


Art. 15.
All the Bags and Mails shall be well and duly sent from one Office to the other, sealed by the true known Seal of each Office.


Art. 16.
The Parties oblige themselves reciprocally to hinder by all possible Means, the Carrying any of the above named Letters, in any other manner than by the common Posts.


Art. 17.
It is also agreed that this present Treaty shall have its Execution, and begin to be carried into Effect, & to be executed between the said Parties, the first Packet after the Exchange of the Ratifications in form signed and sealed on the one part by [blank] and on the other by [blank] and it is moreover agreed by both the Parties that the said present Treaty shall not be broken by either, till after having given a Year’s Notice.
And the Powers are to be transcrib’d and added of us the said [blank]
In faith whereof we have reciprocally signed this present Treaty, and fixed the Seal of our Arms. Done double between us at Paris this


